NUMBER 13-09-00529-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


ISAAC ALANIZ,                                                              Appellant,

                                            v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 214th District Court
                         of Nueces County, Texas.



                         MEMORANDUM OPINION

                Before Justices Yañez, Benavides, and Vela
                    Memorandum Opinion Per Curiam

      Appellant, Isaac Alaniz, attempts to appeal his conviction for burglary. The trial

court has certified that this “is a plea-bargain case, and the defendant has NO right of

appeal.” See TEX . R. APP. P. 25.2(a)(2).
       On September 17, 2009, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether appellant

has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings as to

whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On September 22, 2009, counsel filed a letter brief with this Court. Counsel’s

response does not establish that the certification currently on file with this Court is incorrect

or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX . R. APP. P. 25.2(d); see TEX . R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED. Any pending motions are denied as moot.



                                                    PER CURIAM

Do not publish.
TEX . R. APP. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 8th day of October, 2009.




                                               2